DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17199654, filed 03/12/2021 claims foreign priority to 2020-046928, filed 03/17/2020 claims foreign priority to 2020-095035, filed 05/29/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 03/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “an installer” (claims 1-7, 10), “a setter" (claims 1-7, 10), “a displayer” (claims 1-7, 10), “a storage” (claim 10) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “collect” (claim 1) and “transmit” (claim 1) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7 and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“an installer” – Specification [41] – it appears that the corresponding structure is a processor.
•	“a setter" – Specification [41] – it appears that the corresponding structure is a processor.
•	“a displayer” – Specification [32] – it appears that the corresponding structure is a display.
“a storage” – Specification [26] – it appears that the corresponding structure is a non-transitional memory.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2020/0195791) in view of Umezawa (US 2009/0237699).
Regarding claim 1, Takahashi discloses information processing apparatus (fig. 1 item 10 MFP) comprising: 
(controller 9 of the MFP 10 installs plurality of applications (first and second applications) into the MFP 10, [0048]-[0050], [0063], [0088]-[0090]); 
10a setter configured to set a first setting item of the first application and a second setting item of the second application, the first setting item and the second setting item respectively belonging to one or more categories (plurality of applications are set, the first and the second settings information are different, [0050], [0061]-[0063], [0080]-[0090], [0096]-[0097]); and 
Takahashi does not specifically disclose concept of 15displayer configured to display, in an aggregated manner, setting items belonging to a same category, among the first setting item of the first application and the second setting item of the second application.  
However, Umezawa specifically teaches concept of displayer configured to display, in an aggregated manner, setting items belonging to a same category, among the first setting item of the first application and the second setting item of the second application (displaying a collection of setting details of corresponding copy application (first setting item of the first application), transmitting application (second setting item of the second application), storage application and mail application, setting belonging to the category of printing function of a job, among the setting details of corresponding copy application (first setting item of the first application), transmitting application (second setting item of the second application), based on the information stored in the storage, [0058]-[0059], [0080]-[0081], [0096]-[0097], [0125]-[0126], [0140]-[0141], [0149]-[0150], [0189]-[0190])


Regarding claim 2, Takahashi discloses information processing apparatus (fig. 1 item 10 MFP), 
Takahashi does not specifically disclose concept of wherein the displayer displays-37- the first setting item and the second setting item in an order based on information indicating a display order of the first setting item and information indicating a display order of the second setting item 5set by the setter.  
However, Umezawa specifically teaches concept of wherein the displayer displays-37- the first setting item and the second setting item in an order based on information indicating a display order of the first setting item and information indicating a display order of the second setting item 5set by the setter (fig. 7, application settings (first setting item and the second setting item) are displayed from left to right, [0100]).  
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Takahashi with concept of wherein the displayer displays the first setting item and the second setting item in an order based on 

Regarding claim 3, Takahashi discloses 10 information processing apparatus (fig. 1 item 10 MFP), wherein 
the setter stores, in a storage, a setting value specified by a user, in association with identification information of the second setting item, 15upon receiving a specification of the setting value for the second setting item from the user (storage unit 55 stores settings information (first and second settings) of applications (first and second applications) in MFP 10 to be installed into the MFP 10, identifying settings information, upon user instructions settings information, [0047]-[0066], [0080]-[0090]), and 
wherein the information processing apparatus (fig. 1 item 10 MFP) further comprises: 
a processor configured to execute a process 20by the second application based on the setting value stored in the storage in association with the identification information of the second setting item (CPU executes applications (second applications) upon user voice instruction (a voice instruction relating to an execution target job setting process or the like in the MFP 10) input to the audio device 70 and based on stored settings information (second settings) of applications (second applications) identified in MFP 10 [0047]-[0065], [0080]-[0090]) 

Regarding claim 4, Takahashi discloses information processing apparatus (fig. 1 item 10 MFP), 
Takahashi does not specifically disclose concept of wherein the processor stores, in the storage, a value representing a display order of the second setting item, based on a value representing a display order of the first setting item and a value representing a display order of a third setting item corresponding to a next display order with respect to the display order of the first setting item.
However, Umezawa specifically teaches concept of wherein the processor stores, in the storage, a value representing a display order of the second setting item, based on a value representing a display order of the first setting item and a value representing a display order of a third setting item corresponding to a next display order with respect to the display order of the first setting item (fig. 3, CPU stores, in the storage, a value A4, 22 represented in order from left to right of the second setting ID 1002, based on a value a value 133, A4-A3 represented in the display order from left to right of the first setting ID 1001 and a value of A4, 22 represented in the display order from left to right of the third setting ID 1003, [0047]-[0065], [0080]-[0090]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Takahashi with concept of wherein the processor stores, in the storage, a value representing a display order of the second 

Regarding claim 5, Takahashi discloses information processing apparatus (fig. 1 item 10 MFP), 
Takahashi does not specifically disclose concept of wherein the processor stores, in the storage, the value representing the display order of the second setting item, by obtaining an average value of the value representing the display order of the first setting item and the value representing the next display order with respect to the first setting item.
However, Umezawa specifically teaches concept of wherein the processor stores, in the storage, the value representing the display order of the second setting item, by obtaining an average value of the value representing the display order of the first setting item and the value representing the next display order with respect to the first setting item (CPU stores, in the storage, a value A4, 22 represented in order from left to right of the second setting ID 1002, by receiving an average value 133, A4-A3 represented in the display order from left to right of the first setting ID 1001 and the value of the quantity 22 displayed with the relative to the setting ID 1001, [0047]-[0065], [0080]-[0090]).


Regarding claim 6, Takahashi discloses information processing apparatus (fig. 1 item 10 MFP), 
Takahashi does not specifically disclose concept of wherein upon determining that a number of setting items, which are registered within a predetermined range of values of display orders of setting items in a predetermined screen, is a number that is greater than or equal to a threshold value, the displayer moves the corresponding settings items to a screen other than the predetermined screen to be displayed.
However, Umezawa specifically teaches concept of wherein upon determining that a number of setting items, which are registered within a predetermined range of values of display orders of setting items in a predetermined screen, is a number that is greater than or equal to a threshold value, the displayer moves the corresponding settings items to a screen other than the predetermined screen to be displayed (upon system determining value A4, 22 represented in order from left to right of the second setting ID 1002 and A4-A3 represented in the display order from left to right of the first setting ID 1001 are displayed within the display, is a number that is greater than or equal to a threshold value, transmit value A4, 22 and A4-A3 of the image via email, fax, etc,  [0047]-[0065], [0080]-[0090])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Takahashi with concept of wherein upon determining that a number of setting items, which are registered within a predetermined range of values of display orders of setting items in a predetermined screen, is a number that is greater than or equal to a threshold value, the displayer moves the corresponding settings items to a screen other than the predetermined screen to be displayed of Umezawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of plurality of applications associated with image processing, (Umezawa, [0003])

Regarding claim 7, Takahashi discloses information processing apparatus (fig. 1 item 10 MFP), 
Takahashi does not specifically disclose concept of wherein the display displays, in association with the second setting item, an object of a display mode according to a display order of the second setting item.
However, Umezawa specifically teaches concept of wherein the display displays, in association with the second setting item, an object of a display mode according to a display order of the second setting item (fig. 3, display setting ID 1002, a screen displaying setting ID 1001 and 1002 order, [0047]-[0065], [0080]-[0090]).


Regarding claim 8, Takahashi discloses method for processing information including a process executed by an information processing apparatus (fig. 1 item 10 MFP), the method comprising: 
installing a second application in addition to a first application (controller 9 of the MFP 10 installs plurality of applications (first and second applications) into the MFP 10, [0048]-[0050], [0063], [0088]-[0090]); 
setting a first setting item of the first application and a second setting item of the second application, the first setting item and the second setting item respectively belonging to one or more categories (plurality of applications are set, the first and the second settings information are different, [0050], [0061]-[0063], [0080]-[0090], [0096]-[0097]); and 
Takahashi does not specifically disclose concept of displaying, in an aggregated manner, setting items belonging to a same category, among the first setting item of the first application and the second setting item of the second application.
 displaying, in an aggregated manner, setting items belonging to a same category, among the first setting item of the first application and the second setting item of the second application (displaying a collection of setting details of corresponding copy application (first setting item of the first application), transmitting application (second setting item of the second application), storage application and mail application, setting belonging to the category of printing function of a job, among the setting details of corresponding copy application (first setting item of the first application), transmitting application (second setting item of the second application), based on the information stored in the storage, [0058]-[0059], [0080]-[0081], [0096]-[0097], [0125]-[0126], [0140]-[0141], [0149]-[0150], [0189]-[0190])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Takahashi with concept of displaying, in an aggregated manner, setting items belonging to a same category, among the first setting item of the first application and the second setting item of the second application of Umezawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of plurality of applications associated with image processing, (Umezawa, [0003])

Regarding claim 9, Takahashi discloses non-transitory computer-readable recording medium storing a program that causes a computer to execute the process included in the method (controller 9 of the MFP 10 installs plurality of applications (first and second applications) into the MFP 10 would be obvious to have non-transitory computer-readable recording medium storing a program that causes a computer to execute the process included in the method, [0048]-[0050], [0063], [0088]-[0090]).

Regarding claim 10, Takahashi discloses information processing system (fig. 1, information processing system) comprising: 
a server (fig. 1 item 50, server); and 
an information processing apparatus (fig. 1 item 10 MFP), wherein 
the server (fig. 1 item 50, server) includes: 
a storage configured to store information relating to a first setting item of a first application installed in the information processing apparatus and information relating to a second setting item of a second application to be additionally installed in the information processing apparatus (storage unit 55 stores settings information (first and second settings) of applications (first and second applications) in MFP 10 to be installed into the MFP 10, [0047]-[0065], [0080]-[0090]), and wherein 
the information processing apparatus (fig. 1, information processing system) includes: 
an installer configured to install the second application in addition to the first application (controller 9 of the MFP 10 installs plurality of applications (first and second applications) into the MFP 10, [0048]-[0050], [0063], [0088]-[0090]); 
a setter configured to set the first setting item of the first application and the second setting item of the second application, the first setting item and the second setting item respectively belonging to one or more categories (plurality of applications are set, the first and the second settings information are different, [0050], [0061]-[0063], [0080]-[0090], [0096]-[0097]); and 
Takahashi does not specifically disclose concept of displayer configured to display, in an aggregated manner, setting items belonging to a same category, among the first setting item of the first application and the second setting item of the second application, based on the information stored in the storage.
However, Umezawa specifically teaches concept of displayer configured to display, in an aggregated manner, setting items belonging to a same category, among the first setting item of the first application and the second setting item of the second application, based on the information stored in the storage (displaying a collection of setting details of corresponding copy application (first setting item of the first application), transmitting application (second setting item of the second application), storage application and mail application, setting belonging to the category of printing function of a job, among the setting details of corresponding copy application (first setting item of the first application), transmitting application (second setting item of the second application), based on the information stored in the storage, [0058]-[0059], [0080]-[0081], [0096]-[0097], [0125]-[0126], [0140]-[0141], [0149]-[0150], [0189]-[0190]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Takahashi with concept of displayer configured to display, in an aggregated manner, setting items belonging to a same category, among the first setting item of the first application and the second setting item of the second application, based on the information stored in the storage of Umezawa.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.